Citation Nr: 1500090	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-14 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disability, to include as secondary to service-connected status post comminuted fracture, right femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985 and from May 1986 to January 1993.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Veteran's electronic claims file revealed copies of his VA outpatient treatment records dated Jun 2008 to March 2012.  

The issue of entitlement to service connection for a back disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in January 2008, the RO denied the Veteran's petition to reopen a claim of entitlement to service connection for moderate degenerative disc disease, lumbar spine, to include as secondary to service-connected status post comminuted fracture, right femur.

2.  Evidence added to the record since the final January 2008 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, to include as secondary to service-connected status post comminuted fracture, right femur.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim to reopen is granted; VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal. 

Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran initially filed a claim for service connection for a back condition in March 2005, claiming that such was based upon the involvement of his service-connected right femur.  The evidence at the time of the adjudication of the Veteran's claims in an August 2005 rating decision consisted of service treatment records, VA outpatient treatment records showing treatment for a back condition involving the lumbar spine, a July 2005 VA examination opining that he could not resolve the issue of nexus without resort to mere speculation, and the Veteran's statements.  The August 2005 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service, there was no indication of the complaint or treatment of such disorder within one year post military service, and there was no medical nexus shown between the Veteran's back condition and his service-connected right femur.  The Veteran was notified of this decision on August 29, 2005.  He had until August 29, 2006 to submit additional evidence or an intention to appeal, neither of which were shown to have occurred  based upon a review of the claims file.  Therefore, the August 2005 rating decision became final.

The Veteran subsequently filed a claim to reopen for a back condition in October 2007.  Additional records considered by the RO at that time included recent VA outpatient treatment records showing continued treatment for a back condition.  A January 2008 rating decision declined to reopen the claim on the basis that service treatment records showed no complaints or diagnoses in service and there was no medical evidence showing any nexus between the Veteran's back condition and military service.  The Veteran was notified of that decision on January 28, 2008.  He had until January 28, 2009 to submit additional evidence or an intention to appeal, neither of which were shown to have occurred based upon a review of the claims file.  Therefore, the January 2008 rating decision became final.

He must submit new and material evidence to reopen.  38 U.S.C.A. § 5108.

Since the January 2008 rating decision, the Veteran has submitted additional VA outpatient treatment records showing continued treatment for a back condition as well as a private treatment record dated October 2009, in which the Veteran's private physician provided a positive nexus opinion relating the Veteran's back condition to his service-connected right femur.  The 2009 private opinion evidence is new because it has not been previously considered.  It is also material because it addresses the issue, potential nexus of the Veteran's back to his service-connected femur, that were previously unknown at the time of the January 2008 rating decision.  As this opinion offers such a counter-opinion to the July 2005 VA examination opinion and, as discussed in further detail in the Remand section below, the opinions would be in relative equipoise, but for the fact that both provide insufficient rationales which must be resolved by a further examination opinion, this at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim is reopened.   The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a back disability, to include as secondary to service-connected status post comminuted fracture, right femur is reopened; the appeal is granted to this extent.  

REMAND

Having reopened the Veteran's claim, further development is required before the claim can be adjudicated on the merits. 

Here, the Veteran was provided with a VA examination in July 2005.  The examiner opined that he could not resolve the etiology of the Veteran's back condition without resort to mere speculation.  He stated that this was based upon the Veteran's well-healed femur, post-service work environment, and years removed from military service.  No further explanation or analysis was provided as to why the examiner could neither confirm nor deny a relationship between the Veteran's military service or service-connected right femur and his back condition.  As such, this opinion is inadequate for a failure to provide a sufficient rationale and a remand is required to obtain another examination.

In connection with his claim to reopen, the Veteran provided a positive nexus opinion from his private physician in October 2009.  While such opinion was adequate strictly for the purpose of reopening the Veteran's claim in accordance with Shade, the Board finds that this opinion is similarly inadequate as it provided no rationale for the ultimate conclusion.  Therefore, this opinion, although serving a counterpoint to the July 2005 VA opinion, is no more helpful to resolving the issue at hand than the VA examiner's. 

In light of this, the Board finds that the Veteran should be afforded a new VA examination to address the questions of whether his currently back condition was incurred as a result of service or was otherwise caused or aggravated by his service-connected right femur.  See McLendon. v. Nicholson, 20 Vet. App. 79 (2006).  
 
Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his back disability since January 2008.  After securing the necessary release, obtain these records.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently diagnosed back disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.  

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current low back disorder was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current low back disorder was caused by his service-connected right femur fracture?

(c) Is it at least as likely as not that the Veteran's service-connected right femur fracture aggravated any current low back disorder?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back present (i.e., a baseline) before the onset of the aggravation. 

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, implement corrective procedures. 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


